


AMENDMENT TO THE

AMERCO EMPLOYEE STOCK OWNERSHIP PLAN

 

 

On March 16, 1973, AMERCO, a Nevada Corporation (the "Corporation") established
the "AMERCO Profit Sharing Retirement Trust' (the "Profit Sharing Plan"'), which
was subsequently amended from time to time. Effective April 1, 1984, the
Corporation established the "AMERCO Employee Savings and Protection Plan", which
was amended from time to time, and effective January 1, 1988, was merged with
the Profit Sharing Plan to form a single plan called the "AMERCO Retirement
Savings and Profit Sharing Plan."

 

Effective July 24, 1988, the AMERCO Retirement Savings and Profit Sharing Plan
was amended and restated as an employee stock ownership plan known as the
"AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan.” The
AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan was
subsequently amended and restated in its entirety effective January 1, 1989 to
comply with the Tax Reform Act of 1986 ("TRA 86") and to make certain other
modifications. 

 

The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
has been subsequently amended and restated from time to time to, among other
things, comply with SBJPA, USERRA, TRA 97, GUST and EGTRRA and to make certain
administrative changes. 

 

Effective January 1, 2007, the ESOP (hereinafter the “Plan”) was amended and
restated in its entirety in a separate plan document to incorporate certain
amendments, and make certain administrative as well as other miscellaneous
changes.  The AMERCO Employee Savings and Profit Sharing Plan was also restated
and amended in its entirety as a separate plan document (the “Employee Savings
and Profit Sharing Plan”).

 

The Corporation now desires to amend the provisions of the Plan as same relate
to dividends on Employer Securities held in the Plan.

 

Therefore, effective November 1, 2012, by this instrument, the Corporation
amends the Plan as follows: 

 

1.A new Section 5.1(e) shall be added to the Plan to provide as follows:

 

“(e) PARTICIPANT CONTRIBUTIONS.  No Participant shall be required or permitted
to make contributions to the Trust Fund except insofar as the Board of Directors
may provide for the ability of Participants to reinvest dividends in Employer
Securities in their ESOP Account. Should such reinvestment be allowed, any
offering of stock through this program will comply with all applicable state and
Federal securities laws.”

 




 

1

 





 

2.Section 8.1 (a) of the Plan is amended and restated in its entirety to provide
as follows:

 

“(a)ESOP ACCOUNT. An ESOP Account shall be maintained for each Participant in
the Plan.  The Account will reflect balances derived from ESOP Contributions
made on behalf of the Participant and any cash dividends reinvested in Employer
Securities pursuant to an election under Section 9.2 and shall reflect the fair
market value, as of the most recent Accounting Date, of the Participant's
interest in the ESOP Fund; provided that the ESOP Fund shall not reflect amounts
credited to the Loan Suspense Account pursuant to ARTICLE SEVEN. The Accounts
shall reflect any withdrawals and distributions to the Participant. The
establishment and maintenance of separate Accounts for each Participant shall
not be construed as giving any person any interest in any specific assets of the
ESOP Fund.”

 

3.Section 8.3 (b) of the Plan is amended and restated in its entirety to provide
as follows:

 

“(b)Second, as of each Accounting Date, the Benefits Department shall credit
each Participant's ESOP Account with its pro rata share of any increase, or
charge each Participant's ESOP Account with its pro rata share of any decrease,
in the fair market value of the ESOP Fund as of the current Accounting Date.
Dividends on shares of Employer Securities which have been allocated to the
Participants’ ESOP Accounts shall be credited first to a cash fund maintained by
the Trustee. Any cash dividends which are currently available for distribution
to Participants (or their Beneficiaries) under Section 9.2 shall not be credited
to the cash fund.  Dividends passed through to the Participant and voluntarily
reinvested by the Participant in Employer Securities will be credited to the
cash fund shall be used to purchase additional Employer Securities, which,
pursuant to this Section 8.3(b), shall be credited on a pro rata basis, to each
Participant's ESOP Account. Dividends on shares of Employer Securities which are
held in the Loan Suspense Account created pursuant to Section 7.4(a) shall be
used along with the Employer's ESOP Contributions to repay the loan as provided
in Section 7.1(b).”

 

4.A new Section 9.2 shall be added to the Plan to provide as follows:

 

“9.2.CASH DIVIDENDS.

 

(a) If so determined by the Board, any cash dividends payable on Employer
Securities allocated to the ESOP Accounts of Participants may be paid currently
(or within 90 days after the end of the Plan Year in which the dividends are
paid to the Trust) in cash by the Trustee to such Participants (or their
Beneficiaries) on a nondiscriminatory basis, or the Corporation may pay such
dividends directly to the Participants (or Benefici­aries).




 

2

 





 

(b)If so determined and to the extent specified by the Board, Participants may
be offered the opportunity to elect to have cash dividends payable on Employer
Securities allocated to their ESOP Accounts paid directly to such Participants
in accordance with the provisions of the preceding paragraph or to have such
cash dividends reinvested in Employer Securities and accumulated in subaccounts
of the ESOP Accounts (“Reinvested Dividend Accounts”).  A Participant’s interest
in Reinvested Dividend Account shall be 100% vested and non-forfeitable at all
times. Any election by Participants shall be made at such time and in such
manner as determined by the Advisory Committee. If the reinvestment of dividends
shall require registration and/or qualification of the securities under
applicable Federal or state securities laws, then the Corporation, at its own
expense, will take, or cause to be taken, any and all such actions as may be
necessary or appropriate to effect such registration and/or qualification.

 

(c)Elections and/or distributions of cash dividends under this Section 9.2 may
be limited to Participants who are active Employees, may be limited to dividends
on shares of Employer Securities which are then vested, or may be applicable to
cash dividends on all shares allocated to Participants’ ESOP Accounts. 

 

(d)If a Participant does not make an affirmative election within the time and in
such manner as provided by the Advisory Committee, such Participant shall be
deemed to have elected to have such cash dividends reinvested in Employer
Securities.”

5.All provisions of the Plan not heretofore amended shall be interpreted in a
manner consistent with the foregoing amendments.

 

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized representative this          day of _________, 2012.

 

 

 

AMERCO

 

By:­            

 

Its:           

 

 

 




 

3

 
